Markewich and Silverman, JJ., dissent in a memorandum by Silverman, J., as follows:
We would affirm the judgment appealed from. It has now been determined that there is no question of law involved, the defendant having failed to object to the line of questioning. We do not think we should exercise our "interest of justice” jurisdiction (CPL 470.15, subd 3, par [c]; subd 6), where the proof of guilt is so strong, defendant having been found at 5:00 a.m. in a store where he did not belong, with the door broken and ajar, and with articles which had been in the display window now in a shopping bag. In addition, Justice Silverman adheres to the views expressed in his dissenting opinion on the original appeal in this case (65 AD2d 405, 412). This appears to be a case falling within the Court of Appeals language in People v Dawson (50 NY2d 311), "there exists a wide variety of situations in which the natural impulse of a person possessing exculpatory information would be to come forward at the earliest possible moment in order to forestall the mistaken prosecution of a friend or loved one. In such situations, the failure to speak up at a time when it would be natural to do so might well cast doubt upon the veracity of the witness’ exculpatory statements at trial.”